Case: 14-41348      Document: 00513117902         Page: 1    Date Filed: 07/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 14-41348                           July 16, 2015
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ARTEMIO BLANCO-GOMEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:14-CR-30-1


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Artemio Blanco-Gomez challenges his statutory maximum 120-month
sentence for illegal reentry.       He argues that the district court incorrectly
applied U.S.S.G. § 2D1.1(b)(1). Relying on the appellate waiver in the plea
agreement, the Government seeks dismissal of the appeal, summary
affirmance or, alternatively, an extension of time in which to file a brief.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41348     Document: 00513117902     Page: 2   Date Filed: 07/16/2015


                                  No. 14-41348

      We review the validity of an appeal waiver de novo. United States v.
Baymon, 312 F.3d 725, 727 (5th Cir. 2002). The waiver provision broadly
waived Blanco-Gomez’s right to appeal his sentence. He reserved the right to
appeal only a sentence in excess of the statutory maximum or to bring a claim
of ineffective assistance of counsel that affected the validity of the plea or the
waiver. The record of his rearraignment shows that the waiver was knowing
and voluntary, as Blanco-Gomez knew he had the right to appeal and that he
was giving up that right in the plea agreement. See United States v. Portillo,
18 F.3d 290, 292 (5th Cir. 1994). Because the plain language of the waiver
provision applies to Blanco-Gomez’s challenge to his sentence, we will enforce
the waiver and DISMISS the appeal. See United States v. Bond, 414 F.3d 542,
544, 546 (5th Cir. 2005). The Government’s motion to dismiss is GRANTED,
its motion for summary affirmance is DENIED, and its alternative motion for
an extension of time is also DENIED.




                                        2